Title: Benjamin Vaughan to John Adams, 20 Apr. 1786
From: Vaughan, Benjamin
To: Adams, John


          
            
              
            
            

              Jeffries Square,

               April 20, 1786
            
          

          Mr B Vaughan presents his respectful
              comts. to Mr Adams, and having
            waited for the inclosed, wishes for the favor of an answer upon the subject of it.
          Dr. Gray makes a private party for Mr V:, and of course will be happy to see Mrs & Miss Adams, with Col Jefferson & Col
            smith.
          Mr V: is endeavoring to procure Mr. Bolton’s permission to see the immense machinery at Blackfriars Bridge for grinding corn by means of the steam
            engine, as difficulties have been feared respecting some
            foreigners, which Mr V does not apprehend occur in the
            present instance.
          
            
              
            
          
        